 1                               UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA
 3

 4   THE ESTATE OF CECIL ELKINS, JR.,                     CASE NO. 1:13-CV-1483 AWI SAB
     et al.,
 5
                            Plaintiffs                    ORDER REGARDING SUBSTITUTION
 6                                                        OF VALIECIA PEREZ AS REAL
                    v.                                    PARTY IN INTEREST
 7
     HIPOLITO PELAYO,
 8                                                        (Doc. No. 168)
                            Defendant
 9

10          On March 12, 2019, the Plaintiff filed a motion to substitute parties. See Doc. No. 168.
11 Minor Valiecia Perez was represented by a guardian ad litem when this case was filed in 2013.

12 However, Valiecia is now over 18 years old and no longer a minor. See id. Therefore, Plaintiffs

13 request that the Court substitute Valiecia herself in place of Valiecia through her guardian ad

14 litem. See id. On March 29, 2019, Defendant filed a notice of non-opposition to the substitution

15 motion. See Doc. No. 179. Because Valiecia is no longer a minor, and because there is no

16 opposition, the Court will grant Plaintiff’s motion to substitute.

17          Accordingly, IT IS HEREBY ORDERED that:
18 1.       Plaintiff’s motion to substitute parties (Doc. No. 168) is GRANTED;
19 2.       Plaintiff Valiecia Perez’s guardian ad litem, Tina Terrel, is RELIEVED as guardian ad
20 litem for Valiecia Perez;

21 3.       Valiecia Perez is SUBSTITUED as a Plaintiff in the place of Tina Terrel guardian ad litem
22          to Valiecia Perez; and
23 4.       The Clerk shall change the docket to reflect the above substitution.
24
     IT IS SO ORDERED.
25

26 Dated: April 1, 2019
                                                 SENIOR DISTRICT JUDGE
27

28
